DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are allowed.

Invention
The Present invention teaches "The vehicle mounted perception sensor gathers environment perception data from a scene using first and second heterogeneous (different modality) sensors, at least one of the heterogeneous sensors is directable to a predetermined region of interest. A perception processor receives the environment percpetion data and performs object recognition to identify objects each with a computed confidence score. The processor assesses the confidence score vis-à-vis a predetermined threshold, and based on that assessment, generates an attention signal to redirect the one of the heterogeneous sensors to a region of interest identified by the other heterogeneous sensor. In this way information from one sensor primes the other sensor to increase accuracy and provide deeper knowledge about the scene and thus do a better job of object tracking in vehicular applications.”
          
Reason for Allowance
Claims 1-20 are allowed. The claims subject matter is allowed based on the following:

           Altan et al. (US Pat. No.: 7,46,0951 B2) teaches “A target tracking and sensory fusion system is adapted for use with a vehicle, and configured to observe a condition of at least one object during a cycle. The system includes a plurality of sensors, and a novel controller communicatively coupled to the sensors and configured to more accurately estimate the condition based on sensory fusion. In a preferred embodiment, Kalman filtering is utilized to produce a fused estimate of the object location. The preferred controller is further configured to match each new sensory observation with a track in a track list, and remove the track from the track list, when a matching observation is not determined, during a subsequent cycle.”

          Samukawa et al. (US Pub. No.: 2009/0045999 A1) teaches “In an object recognition apparatus for a vehicle which uses intensities of reflected waves from reflecting objects to make a recognition on whether a reflecting object is a vehicle or a non-vehicle, a plurality of transmission waves are emitted to receive a plurality of reflected waves from the reflecting objects, and a decision is made as to whether or not the reflecting object producing the plurality of reflected waves is a unitary reflecting object. If the decision shows a unitary reflecting object, the highest intensity of intensities of the reflected waves from the unitary reflecting object is compared with a reference intensity to makes a decision on whether the reflecting object is a vehicle or a non-vehicle. This enables univocally making a decision for each unitary reflecting object 

         TAKAGI (US Pub. No.: 2012/0053755 A1) teaches “A traveling environment recognition device capable of accurately recognizing a traveling environment of a vehicle. An occupancy grid map that stores an occupancy probability of each obstacle to traveling of the own vehicle for each cell of the occupancy grid map is generated, and the occupancy probability for each cell is updated according to Bayesian inference. More specifically, for each cell of the occupancy grid map, the occupancy probability calculated from information from a radar device, the occupancy probability calculated from information from a communication device, and the occupancy probability calculated from information from a storage device that stores map data are blended to provide an occupancy probability of the obstacles to traveling of the own vehicle, which leads to more accurate traveling environment recognition.”

         The cited references fail to anticipate or render the claimed subject matter, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 2-16, 18-20 are either directly or indirectly dependent upon independent claims 1, 17, therefore, are allowed in view of their dependence upon claims 1, 17.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Ferguson et al.(US Pat. No.: 9,274,525 B1) teaches “Methods and systems are disclosed for determining sensor degradation by actively controlling an autonomous vehicle. Determining sensor degradation may include obtaining sensor readings from a sensor of an autonomous vehicle, and determining baseline state information from the obtained sensor readings. A movement characteristic of the autonomous vehicle, such as speed or position, may then be changed. The sensor may then obtain additional sensor readings, and second state information may be determined from these additional sensor readings. Expected state information may be determined from the baseline state information and the change in the movement characteristic of the autonomous vehicle. A comparison of the expected state information and the second state information may 

          Luebbert (US Pub. No.: 2015/0331098 A1) teaches “A method for setting a detection threshold for a received signal of a frequency-modulated continuous-wave radar sensor of a motor vehicle is disclosed. In successive measuring cycles of the radar sensor in each case a radar signal is emitted into a capture zone of the radar sensor and a received signal is received, in each measuring cycle a frequency spectrum relating to the respective received signal is determined, wherein individual frequency bins of the frequency spectrum each correspond to a signal level in a range-resolution cell, and the detection threshold is set individually in each case for a subset consisting of at least one frequency bin, and in order to set the detection threshold, a noise level is determined from frequency bins of temporally preceding measuring cycles and/or from frequency bins of adjacent Doppler-resolution cells of the frequency spectrum.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667